                                             Case 3:20-mc-80075-LB Document 16 Filed 10/03/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       I.F., et al.,                                      N.D. Cal Case No. 20-mc-80075-LB
                                                                                              E.D. Cal. Case No. 2:18-cv-00673-JAM
                                  12                       Plaintiffs,
Northern District of California
 United States District Court




                                  13                 v.                                       ORDER APPROVING MINOR’S
                                                                                              COMPROMISE
                                  14       CITY OF VALLEJO, et al.,
                                                                                              Re: ECF No. 14
                                  15                       Defendants.

                                  16

                                  17                                             INTRODUCTION

                                  18        This is a civil-rights and wrongful-death case arising from the death of plaintiff R.F.’s father,

                                  19   Ronell Foster, who was shot and killed by a Vallejo police officer in February 2018.1 Plaintiff

                                  20   R.F., by and through his mother, settled R.F.’s claims following a day-long settlement conference

                                  21   with the undersigned.2 After the settlement, the parties consented to the undersigned’s exercise of

                                  22   jurisdiction for all purposes concerning the settlement.3 Counsel for R.F. filed an unopposed

                                  23

                                  24
                                       1
                                        I.F. v. City of Vallejo, 2:18-cv-00673-JAM-CKD (E.D. Cal.), First Am. Compl. – ECF No. 8.
                                  25   Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-
                                       generated page numbers at the top of documents.
                                  26   2
                                        Mot. to Approve Minor’s Compromise – ECF No. 14 at 2. The motion to approve minor’s
                                  27   compromise is for plaintiff R.F. only. Id.
                                       3
                                        McMahon Consent – ECF No. 12; I.F. v. City of Vallejo, 2:18-cv-00673-JAM (E.D. Cal.),
                                  28   Stipulation and Order – ECF No. 65.

                                       ORDER – N.D. Cal. Case No. 20-mc-80075-LB, E.D. Cal. Case No. 2:18-cv-00673-JAM
                                             Case 3:20-mc-80075-LB Document 16 Filed 10/03/20 Page 2 of 4




                                   1   motion to approve a minor’s compromise.4 The court can decide the motion without oral

                                   2   argument, see N.D. Cal. Civ. L.R. 7-1(b), and grants the motion.

                                   3

                                   4                                                 ANALYSIS

                                   5         “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to

                                   6   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181

                                   7   (9th Cir. 2011). “Rule 17(c) provides, in relevant part, that a district court must appoint a guardian

                                   8   ad litem — or issue another appropriate order — to protect a minor or incompetent person who is

                                   9   unrepresented in an action.” Id. (cleaned up). “In the context of proposed settlements in suits

                                  10   involving minor plaintiffs, this special duty requires a district court to ‘conduct its own inquiry to

                                  11   determine whether the settlement serves the best interests of the minor.’” Id. (quoting Dacanay v.

                                  12   Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978)).
Northern District of California
 United States District Court




                                  13         In cases involving the settlement of federal claims, district courts should “limit the scope of

                                  14   their review to the question whether the net amount distributed to each minor plaintiff in the

                                  15   settlement is fair and reasonable, in light of the facts of the case, the minor’s specific claim, and

                                  16   recovery in similar cases,” and should “evaluate the fairness of each minor plaintiff’s net recovery

                                  17   without regard to the proportion of the total settlement value designated for adult co-plaintiffs or

                                  18   plaintiffs’ counsel — whose interests the district court has no special duty to safeguard.” Id. at

                                  19   1181–82 (citing Dacanay, 573 F.2d at 1078).

                                  20         The settlement terms are as follows. The settlement amount is $5,700,000, allocated as

                                  21   follows: (1) $427,500 for plaintiff Paula McGowan; (2) $427,500 for plaintiff Ronell Foster Sr.;

                                  22   (3) $2,422,500 for plaintiff I.F.; and (4) $2,422,500 for plaintiff R.F.5 R.F.’s portion of the

                                  23   settlement includes depositing (1) $294,654.51 into an interest-bearing blocked trust account at an

                                  24

                                  25

                                  26
                                       4
                                  27       Mot. to Approve Minor’s Compromise – ECF No. 14; Stipulation of Non-Opposition – ECF No. 15.
                                       5
                                         Mot. to Approve Minor’s Compromise – ECF No. 14 at 5; see also Buelna Decl. – ECF No. 14-1 at 4
                                  28   (¶ 12).

                                       ORDER – N.D. Cal. Case No. 20-mc-80075-LB, E.D. Cal. Case No. 2:18-cv-00673-JAM                          2
                                              Case 3:20-mc-80075-LB Document 16 Filed 10/03/20 Page 3 of 4




                                   1   FDIC insured institution and (2) the remaining funds into a structured settlement annuity with a

                                   2   present value cost of $1,500,000.6

                                   3         The trust account provides the following payments:

                                   4             Upon funding the interest-bearing blocked trust account in the amount of
                                                 $294,654.51, the financial institution will immediately disburse $7,500;
                                   5
                                                 $500 on December 10, 2020, December 10, 2021, and December 10, 2022 as a
                                   6             symbolic birthday gift to R.F. from his father;
                                   7             $500 on May 1, 2020, May 1, 2021, and May 1, 2022, which can be used for R.F.’s
                                                 summer activities;
                                   8
                                                 $500 on August 1, 2021, and August 1, 2022, which can be used to pay for R.F.’s
                                   9             school supplies and clothing;
                                  10             No other disbursements will be made from the interest-blocked trust account unless
                                                 ordered by the court. Any and all remaining funds in the interest-bearing blocked
                                  11             trust account will be made available to R.F. on his 18th birthday, which can be used
                                                 to help pay for college, buy a car, house and/or start a business.7
                                  12
Northern District of California
 United States District Court




                                  13         The annuity provides a combination of periodic and lump payments as follows:

                                  14             $2,500 per month beginning on August 1, 2023, guaranteed for 4 years, with the
                                                 last guaranteed payment on July 1, 2027, which can be used to help as a cover
                                  15             stipend to cover R.F.’s day-to-day living expenses (for a total of $120,000
                                                 guaranteed payout);
                                  16
                                                 $7,500 per month beginning on August 1, 2027, with the last guaranteed payment
                                  17             on December 1, 2039 (for a total of $1,117,500 guaranteed payout);
                                  18             $100,000 on December 21, 2026 when R.F. is 22 years old;

                                  19             $200,000 on December 21, 2029 when R.F. is 25 years old;

                                  20             $393,025.55 on December 21, 2034 when R.F. is 30 years old.8

                                  21

                                  22

                                  23

                                  24

                                  25
                                       6
                                           Mot. to Approve Minor’s Compromise – ECF No. 14 at 5; Buelna Decl. – ECF No. 14-1 at 5 (¶ 17).
                                  26   7
                                        Mot. to Approve Minor’s Compromise – ECF No. 14 at 6–7. The initial $7,500 payment and the
                                  27   subsequent $500 payments will be disbursed through cashier’s checks made payable to “Shena Batten
                                       for the benefit of Ronell Foster.” Id.
                                  28   8
                                           Id. at 8; Pacific Life Settlement Proposal, Ex. 1 to Buelna Decl. – ECF No. 14-2 at 2.

                                       ORDER – N.D. Cal. Case No. 20-mc-80075-LB, E.D. Cal. Case No. 2:18-cv-00673-JAM                      3
                                              Case 3:20-mc-80075-LB Document 16 Filed 10/03/20 Page 4 of 4




                                   1         The defendants will arrange for the purchase of the tax-free structured settlement annuity

                                   2   policy from PacificLife Insurance Company.9 The total guaranteed payout to R.F. is

                                   3   $2,225.180.06.10

                                   4         R.F.’s counsel incurred a total cost of $22,220.49 on his behalf and agreed to attorney’s fees of

                                   5   $605,625, which is 25 percent of the settlement.11

                                   6         The settlement provides for a substantial monetary benefit to R.F., throughout his life, for his

                                   7   education, housing expenses, and other financial needs. In light of the benefit that the minor child

                                   8   has received in the litigation, and for the reasons advanced in the motion for approval, the court

                                   9   finds that the settlement is reasonable, and the attorney’s fees and costs are reasonable and

                                  10   appropriate.

                                  11

                                  12                                                CONCLUSION
Northern District of California
 United States District Court




                                  13         The court approves the minor’s compromise and orders that the settlement be implemented

                                  14   according to its terms (and as described above). The parties must complete all necessary

                                  15   documents and the defendants must fund the structured settlement annuities by November 6, 2020.

                                  16   The defendants will also provide a check for the unstructured $922,500 amount (consisting of the

                                  17   $294,654.51 for the interest-bearing blocked trust account and $627,845.49 for fees and costs)

                                  18   made payable to “Law Offices of John L. Burris in trust for R.F.” (using his real name) to arrive at

                                  19   the Law Offices of John Burris no later than 30 days from this court’s order.

                                  20         IT IS SO ORDERED.

                                  21         Dated: October 3, 2020

                                  22                                                        ______________________________________
                                                                                            LAUREL BEELER
                                  23                                                        United States Magistrate Judge
                                  24

                                  25

                                  26
                                       9
                                           Mot. to Approve Minor’s Compromise – ECF No. 14 at 5–6.
                                  27   10
                                            Id. at 8; Buelna Decl. – ECF No. 14-1 at 4 (¶ 12).
                                  28   11
                                            Mot. to Approve Minor’s Compromise – ECF No. 14 at 8.

                                       ORDER – N.D. Cal. Case No. 20-mc-80075-LB, E.D. Cal. Case No. 2:18-cv-00673-JAM                          4
